          Case 2:19-cv-04345-JCJ
          Case 2:19-cv-04345-JCJ Document
                                 Document 34 Filed
                                             Filed10/07/19
                                                   10/10/19 Page
                                                            Page1of4
                                                                 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PEN.NSYLVANIA


CONSTANTINE N. POLITES,                                   CIVIL ACTION
         Plaintiff,

v.                                                        NO. 19-4345

CITY OF PHILADELPHIA,
           Defendant.


                                           ORDER


       AND NOW, this         't-Fdayof~                   , 2019, upon consideration of

Plaintiffs Motion to Remand in the form of a Letter Response to Defendant's Notice of

Removal, and Defendant's response thereto, it is hereby ORDERED that Plaintiffs Motion to

Remand in the form of a Letter Response to Defendant's Notice of Removal is   G~"'l"TED.

       IT IS FURTHER ORDERED that Plaintiffs Second Amended Complaint is remanded

to the Philadelphia Court of Common Pleas for further proceedings.




                                           SO ORDERED:
